UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4241


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

BERNARD BOSTIC,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00060-TLW-1)


Submitted:   June 2, 2010                   Decided:   June 17, 2010


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jill E.M. HaLevi, MEDIATION & LEGAL SERVICES, LLC, Charleston,
South Carolina, for Appellant.     Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 In    January       2008,     Bernard           Bostic    was       charged       with

numerous offenses, including acts of robbery, in violation of

Title       18    U.S.C.     §§      1951(a)      and       2;    use     and    possession          of

firearms         during     and      in    relation         to    crimes    of       violence,       in

violation of Title 18 U.S.C. §§ 924(c)(1)(A), 924(c)(1)(C) and

2;    and    possession         of     firearms       and    ammunition         by    a   convicted

felon, in violation of Title 18 U.S.C. §§ 922(g)(1), 924(a)(2),

and 924(e).            Bostic entered into a plea agreement in which he

agreed to plead guilty to Count I of the indictment (robbery of

a Spring Mart gas station in Darlington, South Carolina) and

Count    V       of   the   indictment       (carrying           or   possessing          a   firearm

during and in relation to a robbery of an Exxon gas station in

Timmonsville, South Carolina).                        The plea agreement contained a

stipulated sentence, pursuant to Fed. R. Crim. P. 11(c)(1)(C),

of twenty-five years’ imprisonment; Bostic and the Government

reserved         the    right     to      withdraw      from       the     agreement          if   the

district court did not sentence Bostic to said term.

                 At his rearraignment in September 2008, Bostic entered

a guilty plea, pursuant to the terms of his plea agreement,

which the district court accepted.                           The presentence report set

the advisory guideline range for the two counts to which Bostic

had    pleaded         guilty     at      121-151      months’        imprisonment,           plus   a

consecutive term of seven years.                        Neither party objected to the

                                                  2
presentence      report.      Pursuant         to    the    terms     of    Bostic’s    plea

bargain, the district court sentenced him to twenty-five years’

imprisonment.       Bostic filed a pro se notice of appeal.

              Bostic’s counsel has filed a brief with this court

concluding pursuant to Anders v. California, 386318 U.S. 738

(1967),     that    there    are    no     meritorious          issues       for   appeal.

Counsel questions, however, whether the district court committed

plain error in accepting Bostic’s guilty plea and whether this

court may review the reasonableness of Bostic’s sentence.                               The

Government has given notice that it will not file a brief, and

that it has adopted counsel’s Anders brief as its own.                             Bostic

has filed a letter, which we construe as a pro se supplemental

brief.

              Bostic first challenges whether his guilty plea was

properly conducted.          Prior to accepting a guilty plea, a trial

court,    through      colloquy    with    the       defendant,       must    inform    the

defendant of, and determine that the defendant understands the

nature    of,    the    charges    to     which       the     plea    is    offered,    any

mandatory       minimum    penalty,      the        maximum    possible       penalty    he

faces, and the various rights he is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b).                 “In reviewing the adequacy of

compliance with Rule 11, this Court should accord deference to

the   trial     court’s     decision      as    to     how     best    to    conduct    the



                                           3
mandated    colloquy     with    the      defendant.”           United     States   v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

            Because     Bostic    did     not      move   the   district    court   to

withdraw his guilty plea, any errors in the Rule 11 hearing are

reviewed for plain error.            United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).          To establish plain error, Bostic must

show that an error occurred, that the error was plain, and that

the error affected his substantial rights.                       United States v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007) (citation omitted).

Even if Bostic satisfies these requirements, the court retains

discretion to correct the error, which it should not exercise

unless the error seriously affects the fairness, integrity or

public     reputation    of     judicial         proceedings.       Id.     (internal

quotation marks and citation omitted).

            In the guilty plea context, a defendant must show that

he would not have pled guilty but for the district court’s Rule

11 omissions.     Martinez, 277 F.3d at 532.                    The district court

here substantially complied with the requirements of Rule 11 and

Bostic does not suggest that he would not have pled guilty had

the   district   court’s      Rule      11       colloquy   been   more     exacting.

Accordingly, Bostic has failed to show that the district court’s

minor Rule 11 omissions amounted to plain error.

            Next, we conclude that we lack jurisdiction to review

Bostic’s    sentence     because     it      was     less   than   the     applicable

                                             4
statutory maximum, and because he received the precise sentence

he had bargained for with the Government.                See United States v.

Sanchez,     146   F.3d    796,   797    &    n.1   (10th   Cir.     1998)    (“[a]

defendant receiving a sentence under a Rule 11(e)(1)(C) plea

agreement    may   appeal    only   when      his   sentence   was    imposed    in

violation of law [or] was imposed as a result of an incorrect

application of the sentencing guidelines[.]”)(internal citation

omitted); United States v. Littlefield, 105 F.3d 527, 527-28

(9th Cir. 1997); United States v. Powell, 347 Fed. App’x 963,

964-65 (4th Cir. 2009) (unpublished); see also United States v.

Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (“[a] sentence

imposed under a Rule 11(c)(1)(C) plea arises directly from the

agreement itself, not from the Guidelines”).

             Bostic’s pro se claims are also meritless.                      In his

two-page     letter   to    the   court,      Bostic   takes   issue    with    the

proceedings below in several ways; however, we find that none

the issues he raises have any bearing on the integrity of his

guilty plea, or provide this court with a jurisdictional basis

to review his sentence.

             In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                   Accordingly,

we affirm the district court’s judgment.               Counsel is directed to

inform Bostic, in writing, of his right to petition the Supreme

Court   of   the   United    States     for    further   review.       If    Bostic

                                         5
requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court   for    leave    to    withdraw   from   representation.    Counsel’s

motion must state that a copy thereof was served on Bostic.                We

dispense      with     oral   argument    because   the   facts   and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                         6